PER CURIAM.
For the reasons stated in United States v. Rosa-Ortiz, No. 02-2362, appellant’s guilty plea in No. 02-1935 is vacated and the case is remanded for dismissal of the indictment.
Appellant’s conviction under 18 U.S.C. § 1001 stands. Because we vacate his conviction on the conspiracy charge, however, appellant’s total offense level must be recalculated and a new sentence imposed. Accordingly, appellant’s sentence in No. 02-1936 is vacated and the case is remanded to the district court for resentencing.

So ordered.